COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 DAVID LUTZ,                                 §              No. 08-16-00059-CV

                      Appellant,             §                Appeal from the

 v.                                          §           County Court at Law No. 1

 LVR MANAGEMENT FOR MMAPPS,                  §              of Bell County, Texas

                      Appellee.              §                  (TC# 83,476)

                                          §
                                        ORDER

       The Court GRANTS Terry Johnston’s third request for an extension of time within which

to file the Reporter’s Record until July 15, 2016.       NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Terry Johnston, Official Court Reporter for County Court at

Law No. 1 for Bell County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before July 15, 2016.

       IT IS SO ORDERED this 30th day of June, 2016.

                                          PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.